DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP S61-42498) (Abe) in view of Nanbu et al. (US 2018/0281103) (Nanbu).
-	The examiner has provided a machine translation of JP S61-42498 with the Office Action mailed 04/20/2022. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 1, Abe teaches a clad plate of an aluminum alloy plate and a stainless steel
plate manufactured by a rolling pressure welding method (p. 3) (corresponding to a roll-bonded
bi-layer laminate comprising a stainless steel layer and a metal layer of aluminum or an
aluminum alloy). Abe further teaches the clad plate has a thickness of 2.0 mm (p. 5)
(corresponding to the roll-bonded bi-layer laminate has a thickness T of 0.786 mm to 3 mm). The
stainless steel has a thickness of 0.1 mm, 0.2 mm or 0.3 mm (p. 5) (corresponding to a proportion Psus of the thickness Tsus of the stainless steel layer relative to the thickness T).
The proportion of the thickness of the stainless steel plate relative to the thickness of the
clad plate is between 5% and 15% (e., 0.1mm/2.0mm*100 = 5%) (corresponding to the proportion Psus of thickness Tsus of the stainless steel layer relative to the thickness T is between 5% and 28.39%).
	Abe does not explicitly teach the clad plate has an elongation of 35% or higher or a stretch height determined by Erichsen test of 7.0 mm or more, as presently claimed. 
Nanbu teaches metal laminate material consisting of a stainless steel layer and an aluminum layer ([0030]). The tensile strength (TS) of the metal laminate is 200≤TS≤500, the elongation (EL) of the metal laminate is not less than 30%, the surface hardness of the stainless steel layer is 280 Hv ([0043]-[0045]) (corresponding to the roll-bonded bi-layer laminate has an elongation of 35% or higher). When the mechanical properties such as tensile strength, elongation and surface hardness of the stainless steel layer are as discussed above, the metal laminate material has high molding processability ([0046]). Nanbu further teaches the metal laminate material has a dome height in Erichsen cupping test (Eriksen value) of not less than 6.0 mm indicating that it has high molding processability ([0046]) (corresponding to a stretch height determined by the Erichsen test is 7.0 mm or more).
In light of the motivation of Nanbu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the clad plate of Abe to have a TS of 200≤TS≤500, EL not less than 30%, a surface hardness of the stainless steel layer of 280 Hv and a dome height of not less than 6.0 mm, in order to provide a clad plate having high molding processability.
Abe in view of Nanbu teaches a range of stretch height which overlaps the presently claimed range. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Abe in view of Nanbu, because overlapping ranges have been held to establish prima facie obviousness. 
Given that the clad plate of Abe in view of Nanbu is substantially identical to the presently claimed roll-bonded bi-layer laminate in composition and structure, within the overlapping stretch height, it is clear the composite metal material of Abe in view of Nanbu would intrinsically satisfy the correlation FWHM200 ≤ 0.0057PSUS + 0.4.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 3, Abe in view of Nanbu teaches the limitations of claim 1, as discussed above.
While there is no disclosure that the clad plate of Abe in view of Nanbu is used for an electronic device housing as presently claimed, the recitation in the claims that the roll-bonded bi-layer laminate is “used for an electronic device housing” is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Abe in view of Nanbu disclose the clad plate as presently claimed, it is clear that the clad plate of Abe in view of Nanbu would be capable of performing the intended use, i.e. be used for an electronic device housing, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemitsu et al. (JP H08-39269) (Yonemitsu) in view of Nanbu.
	The examiner has provided a machine translation of JP H08-39269 with the Office Action mailed 04/20/2022. The citation of prior art in the rejection refers to provided machine translation.
In reference to claim 1, Yonemitsu teaches a clad material made of stainless steel and aluminum or an aluminum alloy ([0001]) (corresponding to a roll-bonded bi-layer laminate comprising a stainless steel layer and a metal layer of aluminum or an aluminum alloy). Using SUS430 as the stainless steel, JIS A1100 for the aluminum and JIS A304 for the aluminum alloy material, the clad material having a total plate thickness of 2.0 mm formed by the rolling joining method is manufactured ([0020]) (corresponding to the roll-bonded bi-layer laminate has a thickness T of 0.786 mm to 3 mm).
	Yonemitsu further teaches the stainless steel has a thickness of 0.6 mm, the aluminum alloy has a thickness of 2.0 mm and the total plate thickness after rolling is 2.0 mm (Table 1, [0020]) (corresponding to a proportion Psus of the thickness Tsus of the stainless steel layer relative to the thickness T), therefore the reduction ratio of the clad material is 23% (i.e., (2.6-2.0)/2.6* 100 = 23%) and the thickness of the stainless steel in the clad material is 0.462 mm (i.e., (1-0.23)*0.6mm = 0.462 mm). The proportion of thickness of the stainless steel relative to the thickness of the clad material is 23.1% (corresponding to the proportion Psus of thickness Tsus of the stainless steel layer relative to the thickness T is between 5% and 28.39%).
Yonemitsu does not explicitly teach the clad plate has an elongation of 35% or higher and a stretch height determined by Erichsen test of 7.0 mm or more, as presently claimed. 
Nanbu teaches metal laminate material consisting of a stainless steel layer and an aluminum layer ([0030]). The tensile strength (TS) of the metal laminate is 200≤TS≤500, the elongation (EL) of the metal laminate is not less than 30%, the surface hardness of the stainless steel layer is 280 Hv ([0043]-[0045]) (corresponding to the roll-bonded bi-layer laminate has an elongation of 35% or higher). When the mechanical properties such as tensile strength, elongation and surface hardness of the stainless steel layer are as discussed above, the metal laminate material has high molding processability ([0046]). Nanbu further teaches the metal laminate material has a dome height in Erichsen cupping test (Eriksen value) of not less than 6.0 mm indicating that it has high molding processability ([0046]) (corresponding to a stretch height determined by the Erichsen test is 7.0 mm or more).
In light of the motivation of Nanbu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention In light of the motivation of Nanbu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the clad material of Yonemitsu to have a TS of 200≤TS≤500, EL not less than 30%, a surface hardness of the stainless steel layer of 280 Hv and a dome height of not less than 6.0 mm, in order to provide a clad material having high molding processability.
Yonemitsu in view of Nanbu teaches a range of stretch height which overlaps the presently claimed range. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Yonemitsu in view of Nanbu, because overlapping ranges have been held to establish prima facie obviousness. 
Given that the clad plate of Yonemitsu in view of Nanbu is substantially identical to the presently claimed roll-bonded bi-layer laminate in composition and structure, within the overlapping stretch height, it is clear the composite metal material of Yonemitsu in view of Nanbu would intrinsically satisfy the correlation FWHM200 ≤ 0.0057PSUS + 0.4.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 3, Yonemitsu in view of Nanbu teaches the limitations of claim 1, as discussed above.
While there is no disclosure that the clad material of Yonemitsu in view of Nanbu  is used for an electronic device housing as presently claimed, the recitation in the claims that the roll-bonded bi-layer laminate is “used for an electronic device housing” is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not
result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Yonemitsu in view of Nanbu disclose the clad material as presently claimed, it is clear that the clad material of Yonemitsu in view of Nanbu would be capable of performing the intended use, i.e. be used for an electronic device housing, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO 2018/166063) (Gu) in view of Nanbu.
	The examiner has provided a machine translation of WO 2018/166063. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1 and 3, Gu teaches a terminal casing and a terminal having a casing ([0004]). The terminal casing includes an inner layer and an outer layer, the inner layer is an aluminum layer or an aluminum alloy layer, the outer layer is a stainless steel layer ([0005]); the inner layer and the outer layer are bonded together by molecular force by pressing using rollers ([0008]; [0037]) (corresponding to a roll-bonded bi-layer laminate comprising a stainless steel layer and a metal layer of aluminum or an aluminum alloy).
	The thickness of the aluminum layer or the aluminum alloy layer is 0.3-1.0 mm and the thickness of the stainless steel layer is 0.05-0.3 mm ([0005]), thus it is clear the total thickness of the terminal casing is 0.35-1.3 mm (i.e., 0.3+0.05 = 0.35; 1.0+0.3 = 1.3) and the thickness of the stainless steel layer to the total thickness is 4.8% to 50% (i.e., (0.05/1+0.05)*100 = 4.76% (0.3/0.3+0.3)*100 = 50%) (corresponding to the roll-bonded bi-layer laminate has a thickness T of 0.786 mm to 3 mm; the proportion PSUS of thickness TSUS of the stainless steel layer relative to the thickness T is 5% to 28.39%).
	Gu further teaches the thermal casing is a terminal housing such as a mobile phone back cover ([0036]) (corresponding to an electronic device housing using the roll-bonded bi-layer laminate). The elongation of the region made of the composite metal material is 30%-55% ([0035]) (corresponding to the roll-bonded bi-layer laminate has an elongation of 35% or higher).
	Gu does not explicitly disclose the terminal casing has a stretch height determined by Erichsen test of 7.0 mm or more, as presently claimed. 
	Nanbu teaches metal laminate material consisting of a stainless steel layer and an aluminum layer ([0030]). Nanbu further teaches the metal laminate material has a dome height in Erichsen cupping test (Eriksen value) of not less than 6.0 mm indicating that it has high molding processability ([0046]) (corresponding to a stretch height determined by the Erichsen test is 7.0 mm or more).
	In light of the motivation of Nanbu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the composite metal material of Gu have a dome height in Erichsen cupping test of not less than 6.0 mm, in order to provide high molding processability to the composite metal material.
	Gu in view of Nanbu teaches a range of stretch height which overlaps the presently claimed range. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Gu in view of Nanbu, because overlapping ranges have been held to establish prima facie obviousness. 
Given that the composite metal material of Gu in view of Nanbu is substantially identical to the presently claimed roll-bonded bi-layer laminate in composition and structure, within the overlapping stretch height, it is clear the composite metal material of Gu in view of Nanbu would intrinsically satisfy the correlation FWHM200 ≤ 0.0057PSUS + 0.4.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Upon further search and consideration, the previous 35 U.S.C. 103 rejection over Abe alone and  35 U.S.C. 103 rejection over Yonemitsu alone are withdrawn from record. However, a new set of rejections is set forth above. 

Applicant primarily argues:
“One of ordinary skill in the art would not expect roll-bonded bi-layer laminates of the prior art to have the features recited in amended claim 1, including ‘an elongation of 35% or higher.’ Instead, Abe discloses high reduction ratios. See Abe, Table 2, col. 4. Similarly, Yonemitsu also discloses high reduction ratios. See Yonemitsu, Table 1; see also  Specification, ¶ [0050]. Accordingly, one of ordinary skill in the art would not expect the roll-bonded bi-layer laminates disclosed in Abe and Yonemitsu to inherently possess all the features recited in amended claim 1, including ‘a stretch height determined by Erichsen test of 7.0 mm or more’ and ‘the correlation: FWHM200 ≤ 0.0057PSUS+0.4.’ let alone an ‘elongation of 35% or higher.’
Remarks, p. 4-5
The examiner respectfully traverses as follows: 
Applicant primarily argues that Abe and Yonemitsu does not expressly teach the claimed elongation, stretch height or the correlation FWHM200 ≤ 0.0057PSUS+0.4, as presently claimed.  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that each Abe and Yonemitsu do not disclose the entire claimed invention.  Rather, Nanbu is relied upon to teach claimed elements missing from Abe and Yonemitsu, as discussed in the rejection set forth above.
Therefore, Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784